BY THE COURT
Anna Blum brought suit against Mark and Laura Shepard in the Montgomery Common Pleas; the controversy arising because of the disputed ownership of a three foot strip of land included within the lot owned by Blum. The Shepards claim title to said strip by adverse possession, they claiming that it was occupied by them for more than 21 years before suit was brought.
There was a demand by Blum for a special finding of facts accompanied by certain interrogatories. Judgment was in favor of the Shepards. The sufficiency of the finding of facts were challenged by Blum in her petition in error. The Court of Appeals held:
1. Interrogatories presented upon a demand, for a special finding of facts must relate to ultimate and controlling facts.
2. The interrogatories in the case at bar did not relate to ultimate or controlling facts under the pleadings, nevertheless, the court answered them.
3. From the special finding of facts it is clear that the Shepards and their predecessors in title had occupied the strip in controversy for a period sufficient to give them a title thereto by prescription.
Judgment affirmed.